Citation Nr: 0415332	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal arises from a September 1997 rating decision of 
the Detroit, Michigan Regional Office (RO).  By decision of 
the Board in June 2002, the veteran's claim of entitlement to 
service connection for a psychiatric disorder was denied.  
The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  This case is once again 
before the Board pursuant to a March 2003 order of the Court 
wherein the Board's June 2002 decision was vacated and the 
veteran's appeal was remanded to the Board for 
readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for a psychiatric 
disability that has not already been 
made part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should contact the Allen Park 
and Battle Creek VA medical centers and 
obtain all VA treatment records for the 
veteran from 1974 to include a November 
1974 VA report of hospitalization.  All 
records, once obtained, must be 
associated with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination by a 
psychiatrist who has not previously 
examined him.  Prior to the psychiatric 
examination, the veteran should be 
afforded psychological testing.  The 
report of psychological evaluation should 
be made a part of the record and the 
entire claims folder must be made 
available to the psychiatrist prior to 
the examination.  Based on a review of 
the entire medical record and the current 
examination, the psychiatrist should 
render a medical opinion as to whether it 
is at least as likely as not that a 
current psychiatric disability is related 
to the veteran's military service.  In 
answering this question, the standard of 
proof which is underlined must be 
utilized.  If the requested medical 
opinion conflicts with Dr. Alsterberg's 
November 1997 opinion, the examiner 
should provide detailed reasons and bases 
for all points of disagreement.  All 
factors upon which the medical opinion is 
based must be set forth for the record.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
the benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




